DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Status
	Claims 19-38 are pending and newly added.  All originally filed claims (claims 1-18) were canceled in the Reply filed 3/15/2021.   Claims 19-38 are presently considered.

Election/Restrictions
An election/restriction requirement has not been required at this time. However, Applicant is advised that following an action on the merits for the originally presented invention, the instantly claimed invention has been constructively elected by original presentation; therefore, subsequently added claims may be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  Presently, claims 19-38 are understood to be directed to a subgenus of the originally presented claims.  However, claim 27(b) has given the broadest reasonable interpretation at this time, and is understood to include 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Newly added independent claims 19 and 27 are representative of the pending claim scope.  Claim 19 presently recites
Claim 19 (new): A method, comprising:
intravenously administering to a human subject a recombinant collagen 7, wherein the subject has epidermolysis bullosa (EB) and is less than 24 months of age.
Accordingly, claim 19 is understood to recite a method wherein the patient population is limited to human patients “less than 24 months of age” that have been diagnosed as having epidermolysis bullosa (EB); and wherein the active method step requires a specific form of systemic administration, namely intravenous administration, of “recombinant collagen 7”.
Newly added independent claims 19 and 27 are representative of the pending claim scope.  Claim 27 presently recites
Claim 27 (new): A method, comprising:
(a)    administering a first dose of a recombinant collagen 7 to a human subject having epidermolysis bullosa (EB);
(b)    subsequent to (a), evaluating the subject for one or more symptoms associated with EB; and

Accordingly, claim 27 is understood to recite a tripartite method wherein the patient population is limited to “a human subject having epidermolysis bullosa (EB)”, but does not limit the age of the patients like new claim 19.  Furthermore, claim 27 recites two steps of “administering” “recombinant collagen 7” to the subject, wherein “administering” broadly includes topical, local, and non-systematic administration.  In addition, claim 27 recites the step of “evaluating the subject for one or more symptoms associated with EB”.
	“Recombinant collagen 7” is interpreted in view of the original disclosure (see, e.g., Spec. filed 5/14/2019 at ¶¶[0046]-[0047]).
	At claim 27(b), the active step “evaluating the subject for one or more symptoms associated with EB” fails to specify (i) who is doing the evaluation (i.e., is it a self-evaluation by the actual patient, evaluation by a parent or non-professional caregiver, or evaluation by a medical professional?), (ii) how exactly the evaluation is performed (i.e., is it quantitative, qualitative?), and (iii) how the evaluation impacts any subsequent step (i.e., step 27(c) requires additional rounds of administration regardless of the outcome of the evaluating step of step 27(b)).  The originally filed disclosure fails to elaborate or describe an “evaluating step”.  The closest disclosure appears at ¶[0055], but this disclosure includes vast and highly varied categories of symptoms, including “eye disorders”, “hoarse voice”, “teeth deformities”, “blistering”, “lesions”, etc. (see, e.g., Spec. filed 5/14/2019 at ¶[0055]), and fails to recite all symptoms associated with EB, including pain and photophobia (see, e.g., Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE; at 132 at § 2.2.1 at 1st ¶, 135 at 1st ¶, passim).  Accordingly, in the absence of guidance or unambiguous limitations, claim 27(b) is i.e., parents or guardians of children).  Such evaluations, as presently claimed, do not impact any aspect of claim 27(a) or claim 27(b), and do not require any form of documentation.  Accordingly, such evaluations may be performed mentally.  Furthermore, such evaluations may occur at any time subsequent to claim 27(a), including timescales on the order of seconds or weeks.  Furthermore, it is reasonably understood and inferred that doctors choosing to continue a treatment would necessarily perform ongoing evaluations sufficient to justify continued treatment and that reasonable patients would continuously self-evaluate and report any adverse event to a medical professional.  In sum, the language at claim 27(b) has been given the broadest reasonable interpretation to include (a) self-evaluations; evaluations by parents, spouses, or guardians; and evaluations by medical professionals; (b) written, oral, mental, or undocumented evaluations; and to include (c) any such evaluation occurring at any time following administration, including seconds or months after claim 27(a) occurs.  Furthermore, (d) because no specific instrumentation is specified, the evaluation may be conducted via blood tests, histology, visual inspection, telephonic questionnaires, mental self-evaluation, etc.  Accordingly, claim 27(b) is extremely broad.
	At newly added claim 32, the claim recites the limitation “prior to (a), the subject is less than 24 months of age”.  However, the limitation does not recite nor limit at what point in time prior to (a) the subject must be under 2 years of age (e.g., a 65 year old patient administered recombinant collagen 7 at the age of 65, was “prior to (a) . . . less than 24 months of age” about 63 years before).  Accordingly, claim 32 is understood to be satisfied by all patients within the at the time of administration, it should be so amended.
	Claims 35-37 recite “wherein” clauses.  Specifically, 
Claim 35 recites the “wherein” clause of “wherein, subsequent to (a), the severity of one or more symptoms associated with EB is improved”; 
Claim 36 recites the “wherein” clause of “wherein, subsequent to (a), scarring or blistering of skin, esophagus, rectum, or a mucosal membrane is improved”; and
Claim 37 recites the “wherein” clause of “wherein, subsequent to (a), the subject does not have visible EB-associated blistering or scarring on the skin when viewed with the naked eye”.
For purposes of applying prior art, each of these “wherein” clauses are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claim 27(a).  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at claims 35-37 are reasonably inferred to be fully satisfied by the administration of recombinant collagen 7 to a human patient having EB (see, e.g., claim 27(a)).  Such a determination is reasonable because the originally filed disclosure fails to set forth any additional chemical or structural limitations associated with the “wherein” clauses; therefore, claim 27(a) is understood to be fully enabling and therefore the wherein clauses of claims 35-37 are reasonably deemed satisfied by If Applicant disagrees, Applicant should clearly and unambiguously identify each embodiment within the scope of claim 27(a) that is not fully enabled to satisfy the “wherein” clauses of claims 35-37.
	At claim 38, the symptoms include “scarring”, which is a noun and is reasonably understood to include permanent tissue growth patterns (scars) indicative of healing after injury or trauma.
Additional claim interpretations are set forth below.

Withdrawn Rejections
All previous rejections are withdrawn in view of the cancelation of all previously pending and examined claims.

Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 recites “wherein the one or more additional doses are administered to the subject at least once per month”.  “Once per month” indicates an ongoing process wherein “the one” indicates a single event.  Therefore, these terms are inconsistent.  Applicant may consider amending the claim to recite “wherein the .  
Appropriate correction is required.

New Rejections As Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for when “the subject does not have visible EB-associated blistering on the skin when viewed with the naked eye”, does not reasonably provide enablement for when “the subject does not have visible EB-associated scarring on the skin when viewed with the naked eye”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The pertinent issue at claim 37 is that the originally filed disclosure does not credibly teach or establish that the treatment recited at claim 27(a) can make pre-existing scarring become invisible to the naked eye.  Notably, the Specification identifies that “extensive scarring of the skin” is associated with forms of EB, that “[t]he blisters heal with scarring”, and that “the onset of disease symptoms is usually at birth” (see, e.g., Spec. filed 5/14/2019 at ¶¶[0005], [0007]).  The specification is presumed enabling for treatment of “chronic or long term symptoms associated with scarring, e.g., from blisters associated with EB…” (see, e.g., Spec. filed not for the treatment of pre-existing scarring to an extent necessary to render such scarring invisible to “the naked eye” as recited at instant claim 37.  
The original disclosure fails to describe any invention sufficient to render treatment of pre-existing scarring to an extent necessary to render such scarring invisible to the naked eye as recited at instant claim 37.  To the contrary, the original disclosure admits that “scarring can lead to vision loss [and] disfigurement” (see, e.g., Spec. filed 5/14/2019 at ¶¶[0059]), including the formation of “mitten-hand deformity” (id. at ¶[0063]).  Zero experimental evidence of record teaches or suggests that such pre-existing scarring, vision loss, disfigurement, “mitten-hand” deformity, or other scarring is reversible to any extent using a single collagen 7 dosage (see claim 27(a)), much less reversible to the extent required to render such scarring “not visible” to “the naked eye” as recited at instant claim 37.
Treatments utilizing a single administration of collagen 7 were not known or recognized in the art as capable of reversing and rendering pre-existing scarring invisible to the naked eye at the time of filing; furthermore, such methods and results remain unknown in the art to date. 
The prior art of Fine (see, e.g., Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE) teaches that scarring was a known issue with EB patients (see, e.g. id. at Table 3.4-1 on 261-262, see index), and does not identify, teach, or suggest that such pre-existing scars and scarring could be rendered invisible to the naked eye by the administration of a single dosage of collagen 7 as instantly claimed.
Accordingly, in view of the state of the art, the lack of any disclosed guidance of record, the level of ordinary skill in the art, the level of predictability in the art, and the complete scarring on the skin” invisible to the naked eye.  Such an achievement and invention lacks credibility and appears impossible.
Accordingly, claim 37 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 (July 10, 2008; cited in IDS filed 8/21/2019 as cite No. “AB”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are provided below.
Regarding instant claim 19 and the intravenous administration of recombinant collagen 7, WO’821 discloses methods for treating wounds and accelerating the healing of wounds by administering an effective amount of a pharmaceutical composition containing type VII collagen protein, wherein the administration route may be via intravenous injection (see, e.g., WO’821 at abs, claims 1-2), and wherein the collagen VII may be recombinant (see, e.g., WO’821 at ¶¶[0003], [0013], [0035], [0047]).  Regarding instant claims 19, 22-23, and the patient population of humans with EB, DEB, and RDEB, WO’821 explicitly identifies that patients in need of wound healing would reasonably include patients having the “genetically inherited skin disease known as Dystrophic forms of Epidermolysis Bullosa (DEB) children” (see, e.g., WO’821 at ¶¶[0005]-[0006]), which would include all forms of DEB (see id.), including RDEB (see id. at ¶¶[0008]-[0009], [0011], [0012], [0028]).  Regarding instant claims 19, 24-26, and the patient population of humans with DEB that are less than 24 month of age, WO’821 explicitly identifies that patients in need of wound healing would reasonably include patients having the “genetically inherited skin disease known as Dystrophic forms of Epidermolysis Bullosa (DEB) children” (see, e.g., WO’821 at ¶¶[0005]-[0006]), wherein it is understood that “DEB is an incurable genetic disease” and that “[c]hildren who suffer from DEB are born [with it]” (id. at ¶[0006], emphasis added).  Accordingly, the methods of WO’821 (see, e.g., WO’821 at claims 1-2) would be readily inferred to be applicable to all DEB patients, including infants “born with skin fragility, blistering, and repeated wounding and healing of their skin wounds” (see, e.g., WO’821 at ¶[0006]).
WO’821 differs from instant claims 19 and 22-26 as follows: WO’821 does not reduce to practice an embodiment wherein an infant under 24 months of age, that has EB, DEB, or RDEB, is intravenously administered recombinant collagen 7.
However, WO’821 provides explicit guidance regarding methods of intravenously administering recombinant collagen 7 to patients in need of such treatments, including patients with EB, DEB, or RDEB of all ages (see, e.g., WO’821 at ¶¶[0005]-[0006], [0035]-[0036], claims 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the combination of prior art elements (i.e., a known treatment for EB, DEB, and RDEB, namely recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age after birth; a known administration route, namely intravenous) according to known methods of treating EB, DEB, RDEB, and associated skin wounds, to yield predictable results, namely the exact results taught by WO’821, including the treatment of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The application to toddlers and infants under the age of 24 months would not be expected to yield any surprising or unexpected results as the prior art is reasonably inferred to apply to all patients born with EB, DEB, and/or RDEB at any age.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome.
.

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 as applied to claims 19 and 22-26 above, and further in view of Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in a preceding rejection, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
The teachings of WO’821 as applied to claims 19 and 22-26 have been set forth above, and those discussions are incorporated into the instant rejection.
WO’821 differs from instant claims 20-21 as follows: WO’821 does not explicitly identify that the EB, DEB, and/or RDEB population have genetic mutations in the COL7A1 gene at least at either exon 73, 74, or 75.
However, as explained above in a preceding rejection, WO’821 provides explicit guidance regarding methods of intravenously administering recombinant collagen 7 to all patients in need of such treatments, including patients with EB, DEB, or RDEB of all ages (see, e.g., WO’821 at ¶¶[0005]-[0006], [0035]-[0036], claims 1-2).  Therefore, the pertinent question is whether or not one of skill in the art, circa 2008, would have reasonably appreciated that the WO’821 methodology could be desirably and beneficially applied to patients having EB, DEB, and/or RDEB, and also having at least one genetic mutations in the COL7A1 gene at least at one of exons 73, 74, or 75.  
see, e.g., Dang at abs).  Furthermore, Dang identifies that DEB and RDEB patients having mutations in each of exons 73, 74, and 75 were already known in the prior art (see, e.g., Dang at abs, Fig. 3 on 555, Fig. 4 on 556, Table 1 on 557-562, Fig. 5 on 563).  Accordingly, in view of WO’821 and Dang, an artisan in the EB treatment art would readily understand and appreciate that all patients having EB, DEB, and RDEB (including such patients with mutations in COL7A1 at exons 73, 74, or 75) could all be predictably and expectedly treated using the methodology of WO’821.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the combination of prior art elements (i.e., a known treatment for EB, DEB, and RDEB, namely recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age after birth, including patients with mutations in COL7A1 at exons 73, 74, or 75; a known administration route, namely intravenous) according to known methods of treating EB, DEB, RDEB, and associated skin wounds, to yield predictable results, namely the exact results taught by WO’821, including the treatment of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The application of methods of treating EB, DEB, and RDEB as taught by WO’821 would be readily understood to apply to all patients having EB, DEB, or RDEB, including those having mutations at exons 73, 74, or 75 of the COL7A1 gene, and treatment of such patients would be expected to yield only the expected results in view of WO’821, namely the treatment of the symptoms of EB, DEB, and RDEB. 
see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and suggested by the prior art.
Accordingly, claims 20-21 are rejected as obvious in view of WO’821 and Dang.

Claims 27-32 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 in view of Dang as applied to claims 19-26 above, and further in view of Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
The teachings of WO’821 as applied to claims 19 and 22-26, and the teachings of WO’821 in view of Dang as applied to claims 20-21 have been set forth above in preceding rejections, and those discussions are incorporated into the instant rejection.   As an initial matter regarding claims 28-32, the limitations of instant claims 28, 29, 30, 31, and 32 correspond respectively to the previously addressed limitations of instant claims 20, 21, 22, 23, and jointly 24-25.  Accordingly, instant claims 28-32 are each rejected for the reasons discussed above and applied to claims 20-25.
WO’821 in view of Dang differs from instant claims 27-32 and 35-38 as follows: WO’821 in view of Dang does not explicitly reduce to practice a method wherein an EB, DEB, 
Regarding claim 27(b), claim 38, and the general evaluation of a patient’s symptoms following any treatment intended to alleviate symptoms, it is well-known in the medical arts that following treatment a patient is typically evaluated to see if the treatment worked and should be continued or whether a different treatment regime should be attempted; it is the same in the EB arts as established by Fine.  Fine identifies that there exists a National EB Registry (NEBR), which has as one of its major goals, the “evaluation of all patients with inherited EB” (see Fine at 24 at final ¶), and identifies standard methods for evaluating patient symptoms (see, e.g., Fine at 2.1.2, Fig. 2.1.2-6 on 111, showing dermoscopic evaluation of EB).  Furthermore, due to the severity of symptoms, EB patients are routinely evaluated for multiple symptoms:  For example,  “repeated hisological evaluation” is required to characterize and exclude particular ailments (see, e.g., Fine at 113-114, discussing “repeated histological evaluation” used to exclude cutaneous melanoma), children are routinely evaluated in the first two years to evaluate need for hand surgery (see, e.g., Fine at 248 at 1st full ¶), children are routinely evaluated for esophageal strictures (see, e.g., Fine at 252 at final ¶), children are routinely evaluated to ensure they are receiving sufficient nutrition (see, e.g., Fine at 264), children are routinely evaluated by measuring and monitoring biochemical and hematological parameters that “should be routinely carried out” (see, e.g., Fine at 265 and Table 3.4-2 at 265), children are subject to “multidisciplinary evaluation” (see Fine at 3.5 at 278), evaluation of kinetic motion (see Fine at 326 at 1st and 2nd full ¶¶), etc.  Accordingly, it is routine in the art to routinely evaluate multiple symptoms of an EB, DEB, or RDEB patient.  Regarding the evaluation of a treatment for EB, Fine identifies that it is routine to “evaluate the effects of [molecular therapies]” by see, e.g., Fine at 3.6 on 287), and further indicates that skin wounds would be routinely evaluated, visually, during at least dressing changes, which occur “fairly often in the week” (see, e.g., Fine at 327 at 2nd full ¶).  Furthermore, Fine identifies that for babies (i.e., patients reasonably under 24 months of age) “[g]ood monitoring and assessment of the baby by parents and caretakers, and communication between the parents and the doctor taking care of the baby, are essential in providing the proper care” (see Fine at 325 at 1st full ¶), and that “[d]ue to the vulnerability of their skin they also need meticulous medical and nursing care” (see id. at 323 at 1st full ¶).  Accordingly, with respect to claim 27(b) and 38, in view of the state of the art for EB, DEB, and RDEB patients, it is routine in the art to provide babies “meticulous medical and nursing care” and “[g]ood monitoring and assessment” by caretakers (see Fine at 323 at 1st full ¶, 325 at 1st full ¶), and therefore performance of an evaluation step monitoring known EB, DEB, and RDEB symptoms is obvious and reflects a standard of care typical in the EB arts and in the medical art.  Furthermore, claim 27(b) does not exclude evaluation immediately subsequent to administration occurring at claim 27(a).  Furthermore, claim 27 and 38 do not require that the patient be under 24 months of age, and therefore self-evaluation of scarring and blistering of skin may be performed by the patient on a continuous basis.  Accordingly, claim 27(b) and 38 are not points of novelty.
Regarding claim 27, claim 27(c), and the general repetition of doses of recombinant collagen 7, the prior art of WO’821 discloses “methods for correcting the pathological condition of DEB, which is an incurable disease” (see, e.g., WO 2008082821 at ¶[0006]).  Therefore, it is understood that although the underlying genetic disease of DEB is “incurable” that that the disclosed methods of WO’821 are intended (and presumed fully enabled) to correct or treat the resulting pathological condition (e.g., symptoms) of DEB (id.).  Therefore, an artisan would how long do the symptoms of DEB last?”  The prior art teaches that DEB is a genetic disease and that patients exhibit symptoms from birth until death (see also, Fine at 208 1st full ¶, noting that challenges begin at birth; see also id. at 296 top ¶, noting DEB is “lifelong”; see also id. at Fig. 4.1-1 on 312, showing DEB symptoms occurring at less than 2 years of age).  Therefore, an artisan would reasonably infer that active treatment of DEB symptoms is required for as long as the underlying genetic condition is present, namely over a patient’s entire lifetime.  This raises an immediate question, namely “how long does the treatment of WO’821 last?” WO’821 identifies that collagen 7 injects have a finite half-life and states that “directly applied C7 and variants thereof are subject to the host’s metabolism and will require repeated application” (see, e.g., WO’821 at ¶[0020], emphasis added).  This is reasonable, because therapeutics must typically be re-administered periodically to maintain a therapeutic concentration in the patient’s body.  Accordingly, repeated administration of the known compound and methodology of WO’821 would predictably yield the expected results, namely maintenance of the therapeutic levels of recombinant C7, which would yield the therapeutic benefits taught by WO’821.
Regarding claims 35-37, the “wherein” clauses of claims 35-37 are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claim 27(a).  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at see, e.g., claim 27(a)).  Accordingly, claims 35-37 are rejected for the reasons provided above and applied to claim 27(a).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the repeated combination of prior art elements (i.e., a known treatment for EB, DEB, and RDEB, namely recombinant collagen 7; a known patient population, namely patients born with EB, DEB, or RDEB of any age; a known administration route, namely intravenous; a known standard of care requiring repeated evaluations and monitoring) according to known methods of treating EB, DEB, RDEB, and associated skin wounds as taught by WO’821, to yield predictable results, namely the maintenance of the results taught by WO’821, including the continued treatment and management of EB, DEB, and RDEB associated wounding (see, e.g., MPEP §§ 2143(I)(A), (G)).  The repeated application of methods of treating EB, DEB, and RDEB as taught by WO’821 to treat and alleviate the same exact symptoms taught by WO’821 would yield only the expected results set forth in WO’821, namely the continued treatment of the symptoms of EB, DEB, and RDEB, wherein such symptoms would be predictably managed so long as a therapeutic level of recombinant collagen 7 was maintained within the patient. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and 
Accordingly, claims 27-32 and 35-38 are rejected as obvious in view of WO’821, Dang, and Fine.

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/082821 in view of Dang and Fine as applied to claims 19-32 and 35-38 above, and further in view of Chin et al. (Chapter 10: Dosing and Intervention, Principles and Practice of Clinical Trial Medicine, Academic Press, p 181-212 (2008); hereafter “Chin”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
The teachings of WO’821 as applied to claims 19 and 22-26, the teachings of WO’821 in view of Dang as applied to claims 20-21, and the teachings of WO’821 in view of Dang and Fine as applied to claims 27-32 and 35-38 have been set forth above in preceding rejections; each of those discussions are incorporated into the instant rejection.
WO’821 in view of Dang and Fine differ from instant claims 33-34 as follows: WO’821 in view of Dang and Fine does not explicitly reduce to practice a method wherein an EB, DEB, or RDEB patient is treated, subsequently evaluated, and subsequently treated again, wherein the subsequent dosages are “at least once a month” (see claim 33) or wherein the subsequent dosages “comprise[] less of the recombinant collagen 7 than the first dose” (see claim 34), and then subsequently treated with recombinant 7 one or more additional times.
dosing frequency and dosage amounts.  These issues are routinely handled in the art during clinical trials as discussed below.  Chin is cited herein to establish typical considerations in the clinical trial and pharmacokinetic arts (see Chin, passim).
Regarding claims 33-34 and the dosage amounts and dosage frequency, Chin pertains to basic considerations routinely considered regarding clinical trial pharmacokinetics (see Chin, passim).  Chin explicitly addresses dosing intervals and duration (see, e.g., Chin at § 10.5.2 at 196-197). Chin identifies that dosing frequency is a result-effective variable that “usually depends on the drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Chin explicitly identifies that “the dosing interval should be less than or equal to several times the half-life of the drug” and that “[s]maller, more frequent doses are preferable to larger, less frequent doses” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Critically, Chin identifies that for “[d]iseases that persist and cannot be easily cured [] may necessitate chronic dosing (i.e., treatment for very long periods of time)” (see, e.g., Chin at 196 at col II at 1st full ¶, emphasis added); and critically identifies that 
The first dose (or first several doses) can be the same or different from subsequent doses. As we mentioned earlier in this chapter, giving a higher initial dose or loading dose of a medication is indicated when you need to achieve a target concentration quickly.
(see, e.g., Chin at 197 at col I at 1st full ¶, emphasis added)
Chin identifies that the use a loading dose is typical if you “need to give the patient a loading dose (i.e., a higher initial dose) to quickly achieve the target concentration” (see, e.g., Chin at 188 at col I at final ¶ to 189 at col II at 2nd ¶).  Accordingly, the dosing frequency, chronic dosing, and the usage of initial and subsequent dosage concentrations (i.e., the use of a higher see, e.g., Chin at § 10.7 at pages 204-206 at col II at 1st ¶; see esp. id. at 205 at 10.7.2), and are typically dependent upon on a drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities (see, e.g., Chin at 196 at col I to col II at bridging ¶) among other factors (see, e.g., Chin at 182 at col I at § 10.1.2, 182 at col II, 185 at col II at § 10.3.1).  Furthermore, here the basic working concentration range was known in the prior art (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12, noting that the same or overlapping concentration ranges were disclosed by the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, Applicant has not disclosed that the specific dosing regimen, dosages, or dosing frequencies recited in instant claims 33-34 are for any particular purpose or solve any stated problem, and the prior art establishes that specific dosing regimen and dosages (e.g., the use of a higher initial “loading dose”), and dosing frequencies are result-e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12, noting that the same or overlapping concentration ranges were disclosed by the prior art).  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of dosages, dosing regimens, and dosing frequencies by normal optimization procedures routinely and typically utilized in the pharmaceutical arts as established by WO’821 and Chin.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121(I)), and it is well within the ordinary skill in the art to administer a known compound to a known patient population using a known route of administration to predictably achieve a known and expected outcome, exactly as taught and suggested by the prior art, and then to repeat the process as needed to maintain such expected and predicted results.  Furthermore, here the prior art teaches the treatment of the same patient population (i.e., DEB patients), using the same protein (i.e., C7), using the same route of administration (i.e., intravenous), at overlapping concentration ranges (e.g., compare WO2008082821 at ¶[0039] with Spec. at 28 ln 29 to 29 ln 12), to achieve the same expected outcome, namely the treatment of DEB patients. Therefore, an artisan would have a reasonable expectation that an intravenous administration of the same drug, at any effective dosage suggested by the prior art, in the same patient population, would necessarily yield the same outcome, namely the treatment of EB, DEB, or RDEB wounds.
Accordingly, claims 33-34 are rejected as obvious in view of WO’821, Dang, Fine, and Chin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,711,052 B2 as evidenced by Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”).  Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
Regarding claims 19-26, US’052 is directed to methods of treating EB or DEB in patients by intravenously administering to the patient recombinant collagen 7 (see, e.g., US’052 at claim 1, 3, 6-7, and 10).
US’052 differs from instant claims 19-26 as follows: US’052 at claims 1-14 does not use the same language, verbatim, as the instant claims, and US’052 does not recite an age restriction or explicitly mention RDEB (see instant claims 19 and 23-26).  Furthermore, the instant claims do not specify that the recombinant C7 has a “collagenous triple-helical segment”.  Furthermore, the claims of US’052 do not specifically identify genetic mutations as recited at instant claims 20-21.
However, such differences do not render the instant claims patentably distinct. Regarding instant claims 19, 24-26, and the age limitations, US’052 is an issued US patent and is presumed fully enabling for the full scope of the issued claims.  Because US’052 does not limit the scope by patient age, it is reasonably inferred that the methods at claims 1-14 of US’052 are applicable to all age groups, including the age groups at instant claims 19 and 24-26.  Accordingly, the expected and predicted result of the US’052 claimed invention, regardless of patient age, would identical, namely be to treat and/or accelerate healing of skin wounds.  Therefore, the recitation of a patient age at instant claims 19 and 24-26 do not render the claim scope patentably distinct relative to US’052.  Regarding instant claims 19 and the failure to specify that the recombinant C7 has a “collagenous triple-helical segment”, instant claim 19 is understood to require “recombinant collagen 7”, which is not a fragment (see instant claim 19).  This is pertinent see, e.g., US’052 at col. 2 at lines 9-20).  Accordingly, merely reciting an inherent component of native, full-length collagen C7 is insufficient to structurally or patentably distinguish the structure of “recombinant collagen 7” as presently claimed from the collagen 7 recited in US’052 (compare instant claim 19 with US’052 at claim 1, col. 2 at lines 9-20).  Regarding instant claims 20-21 and underlying genetic mutations associated with EB, US’052 is an issued US patent that is directed to, and presumed enabled for, the treatment of all patients having epidermolysis bullosa (see US’052 at claim 1), which would include all subtypes of EB (i.e., EB, DEB, RDEB), and all genetic variants of EB (see, e.g., US’052 at claim 1).  This is pertinent because Dang is cited herein to evidence that EB, DEB, and RDEB “result from mutations” in COL7A1, and that “many mutations are clustered in exon 73” (see, e.g., Dang at abs).  Furthermore, Dang identifies that EB, DEB, and RDEB patients necessarily include patients having mutations in each of exons 73, 74, and 75 (see, e.g., Dang at abs, Fig. 3 on 555, Fig. 4 on 556, Table 1 on 557-562, Fig. 5 on 563).  Therefore, the issued claims of US’052 would be necessarily understood to be fully enabled and inclusive of all EB patients, including EB patients having the genetic mutations presently claimed.  Merely reciting a subgenus of a claimed genus, wherein the exact same method steps would be applied, and the same exact outcome would be expected, is insufficient to patently distinguish instant claims 20-21 from the issued claims of US’052.  Regarding instant claim 23 and RDEB, US’052 is an issued US patent that is directed to, and presumed enabled for, the treatment of all patients having epidermolysis bullosa (see US’052 at claim 1) including subtypes such as DEB (see US’052 at claims 3, 7, and 10).  RDEB is a subgenus of EB and of DEB, and therefore US’052 is understood to encompass RDEB and be fully enabled for the treatment of RDEB.

Accordingly, claims 19-26 are rejected.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. U.S. Patent No. 10,711,052 B2 as evidenced by Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”), and in view of Chin et al. (Chapter 10: Dosing and Intervention, Principles and Practice of Clinical Trial Medicine, Academic Press, p 181-212 (2008); hereafter “Chin”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
In brief, US’052 is directed to methods of treating EB or DEB in patients by intravenously administering to the patient recombinant collagen 7 (see, e.g., US’052 at claim 1, 3, 6-7, and 10).  Regarding instant claims 19-26, the teachings of US’052 as evidenced by Dang as applied to instant claims 19-26 has been set forth in the preceding rejection, and those discussions are incorporated into the instant rejection.
US’052 differs from instant claims 27-39 as follows: US’052 at claims 1-14 does not use the same language, verbatim, as the instant claims, and US’052 does not explicitly recite (i) an (ii) explicitly recite and require repeated administration of collagen 7.
As an initial matter: Regarding claims 28-32, the limitations of instant claims 28, 29, 30, 31, and 32 correspond respectively to the previously addressed limitations of instant claims 20, 21, 22, 23, and jointly 24-25, as discussed in the preceding rejection with respect to US’052 as evidenced by Dang.  Accordingly, instant claims 28-32 are each rejected for the reasons discussed above and applied to claims 20-25, because such limitations do not patentably distinguish the scope of US’052 relative to the instant claims.  Regarding claims 35-37, the “wherein” clauses of claims 35-37 are reasonably understood to recite intended, expected, or hoped for results of performing the positively recited method steps set forth at claim 27(a).  Per MPEP § 2111.04 claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. Furthermore, courts have identified that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Here, each of the “wherein” clauses recited at claims 35-37 is reasonably inferred to be fully satisfied by the administration of recombinant collagen 7 to a human patient having EB (see, e.g., claim 27(a)).  Accordingly, claims 35-37 are rejected for the reasons provided above and applied to claim 27(a), namely that this step is explicitly taught by the issued patent US’052 at claim 1.  In sum, the language of claims 28-32 and 35-37 do not patentably distinguish the instantly claimed subject matter from the subject matter patented and issued in US’052.
Regarding claims 27(b), 38, and an “evaluating step” of EB symptoms, as noted in the claim interpretation section (incorporated herein), claim 27(b) has been given the broadest reasonable interpretation to include (a) self-evaluations; evaluations by parents, spouses, or (b) written, oral, mental, or undocumented evaluations; and includes (c) any such evaluation occurring at any time following administration, including seconds or months after claim 27(a) occurs.  Furthermore, (d) no specific instrumentation is specified, so the evaluation at claim 27(b) may be conducted via blood tests, histology, visual inspection, telephonic questionnaires, mental self-evaluation, etc.  Accordingly, claim 27(b) is extremely broad.  Due to the breadth of claim 27(b), it is reasonably inferred to necessarily be satisfied by claim 1 of US’052, because claim 1 of US’052 is presumed fully enabled and therefore a patient so-treated would necessarily perform a mental self-evaluation to confirm that their skin wounds were being treated and healing exactly as recited at the preamble of US’052.  Accordingly, instant claims 27(b) and 38 are reasonably inferred to be satisfied by the continuous mental self-evaluation by a patient, of the patient’s own EB-related skin wounds, which would include all EB skin symptoms. 
Regarding claims 27, 33, 34, and repeated dosing regiments, the repeated treatment of a patient for symptoms associated with an incurable genetic disease would be readily understood to require repeated administrations of any compound having a finite half-life (i.e., a protein) in order to maintain therapeutic levels of the protein sufficient to maintain the desired effects.  Furthermore, general dosing regimens are routinely handled in the art during clinical trials as discussed below.  Chin is cited herein to establish typical considerations in the clinical trial and pharmacokinetic arts (see Chin, passim).  Regarding claims 33-34 and the dosage amounts and dosage frequency, Chin pertains to basic considerations routinely considered regarding clinical trial pharmacokinetics (see Chin, passim).  Chin explicitly addresses dosing intervals and duration (see, e.g., Chin at § 10.5.2 at 196-197). Chin identifies that dosing frequency is a result-effective variable that “usually depends on the drug’s half-life, therapeutic index, see, e.g., Chin at 196 at col I to col II at bridging ¶).  Chin explicitly identifies that “the dosing interval should be less than or equal to several times the half-life of the drug” and that “[s]maller, more frequent doses are preferable to larger, less frequent doses” (see, e.g., Chin at 196 at col I to col II at bridging ¶).  Critically, Chin identifies that for “[d]iseases that persist and cannot be easily cured [] may necessitate chronic dosing (i.e., treatment for very long periods of time)” (see, e.g., Chin at 196 at col II at 1st full ¶, emphasis added); and critically identifies that 
The first dose (or first several doses) can be the same or different from subsequent doses. As we mentioned earlier in this chapter, giving a higher initial dose or loading dose of a medication is indicated when you need to achieve a target concentration quickly.
(see, e.g., Chin at 197 at col I at 1st full ¶, emphasis added)
Chin identifies that the use a loading dose is typical if you “need to give the patient a loading dose (i.e., a higher initial dose) to quickly achieve the target concentration” (see, e.g., Chin at 188 at col I at final ¶ to 189 at col II at 2nd ¶).  Accordingly, the dosing frequency, chronic dosing, and the usage of initial and subsequent dosage concentrations (i.e., the use of a higher initial “loading dose”) are result-effective variables that impact the clinical response, therapeutic effect, and safety of a dosage regimen (see, e.g., Chin at § 10.7 at pages 204-206 at col II at 1st ¶; see esp. id. at 205 at 10.7.2), and are typically dependent upon on a drug’s half-life, therapeutic index, absorption speed, and dose-dependent toxicities (see, e.g., Chin at 196 at col I to col II at bridging ¶) among other factors (see, e.g., Chin at 182 at col I at § 10.1.2, 182 at col II, 185 at col II at § 10.3.1).  Accordingly, the use of repeated dosing and dosages as recited at instant claims 27 and 33-24, do not patentably distinguish the instant claims over the issued claims of US’052 because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, Applicant has not disclosed that the specific dosing regimen, dosages, or dosing frequencies recited in instant claims 33-34 are for any particular purpose or solve any stated problem, and the prior art establishes that specific dosing regimen and dosages (e.g., the use of a higher initial “loading dose”), and dosing frequencies are result-effective variables impacting the target therapeutic concentration levels of drugs in patients, and other parameters appear to work equally as well in view of the claims of US’052 (e.g., compare US’052 at claim 1 with instant claims 27 and 33-34, note that US’052 at claim 1 is presumed fully enabled for all possible “effective amounts” of collagen 7 protein, including higher or lower relative “effective amounts”, and that regardless of the exact amount used, the result expected remains the same - namely the treatment or acceleration of an EB patient’s skin wounds).  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of dosages, dosing regimens, and dosing frequencies by normal optimization procedures routinely and typically utilized in the pharmaceutical arts.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to substantially and materially overlapping claim scopes, namely methods of intravenously administering collagen C7 to patients at any age, with any form of EB, at any “effective” dosage, wherein the expected and predicted result 
Accordingly, claims 19-38 are rejected.


Claims 19-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/276,474 in view of Dang et al. (Mutation analysis and characterization of COL7A1 mutations in dystrophic epidermolysis bullosa, Experimental Dermatology, vol. 17:553-568 (2008); hereafter “Dang”) and Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE). This is a provisional nonstatutory double patenting rejection.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejections, which are each incorporated into the instant rejection.  Additional claim interpretations are provided below.
Claim 1 of App’474 and instant claims 19-26 are not patentably distinct.  Claim 1 of App’474 is directed to a method of accelerating wound healing in a subject by administering to the subject in need thereof an effect amount of collagen 7 (note that collagen 7 necessarily comprises fragments of collagen 7).
Claim 1 of App’474 differs from the instant claims as follows: App’474 does not explicitly identify that a “subject in need thereof” of wound healing includes children under 24 months of age with EB, DEB, or RDEB as recited at instant claims 19-26.
Regarding instant claims 19 and 22-26, Fine is cited herein to establish that EB, DEB, and RDEB are genetic, incurable diseases that result in multiple symptoms, including skin wounds, in children of all ages (see Fine at 24 at final ¶, at 2.1.2, Fig. 2.1.2-6 on 111, at 113-114, at 248 at 1st full ¶, 252 at final ¶, at 264, at 265 and Table 3.4-2 at 265, at 3.5 at 278, at 326 at 1st and 2nd full ¶¶, 3.6 on 287, 327 at 2nd full ¶, at 325 at 1st full ¶, 323 at 1st full ¶).  Accordingly, an artisan would at once appreciate and conclude that children of any age having EB, DEB, or RDEB would be “a subject in need” of a method of accelerating wound healing as recited at claim 1 of App’474.
Regarding claims 20-21, Dang is cited herein to establish that EB, DEB, and RDEB “result from mutations” in COL7A1, and that “many mutations are clustered in exon 73” (see, e.g., Dang at abs).  Furthermore, Dang identifies that EB, DEB, and RDEB patients necessarily include patients having mutations in each of exons 73, 74, and 75 (see, e.g., Dang at abs, Fig. 3 on 555, Fig. 4 on 556, Table 1 on 557-562, Fig. 5 on 563).  Therefore, as noted in the preceding paragraph in view of Fine, an artisan would at once appreciate and conclude that children of any age having EB, DEB, or RDEB, including those patients within the scope of instant claims 20-21, would be “a subject in need” of a method of accelerating wound healing as recited at claim 1 of App’474.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to substantially and materially overlapping methods.  Specifically, App’474 at claim 1 and instant claims 19-26 each read upon a treatment of an overlapping patient population with the same (or otherwise virtually identical) active agent, 
Accordingly, claims 19-26 are rejected. This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to canceled claims 1-18 have been considered but are substantially rendered moot in view of the new grounds of rejection set forth above.  Any remaining applicable argument has been addressed below. 
Examiner notes that all responses set forth in the Reply filed 3/15/2021 only identify that previously rejected claims are canceled and thereby render moot the previous rejections (see, e.g., Reply filed 3/15/2021 at 8-11).  However, Applicant does not attempt to differentiate how the pending claims are non-obvious in view of the prior art of record and Applicant does not address any specific teaching found in the prior art. Accordingly, the Examiner’s previous replied set forth in the parent application and in the Final mailed 4/16/2020 remain pertinent and are incorporated herein. 
Accordingly, all claims are rejected.  All new rejections were necessitated by Applicant amendment.

Examiner Notes and Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner previously set forth notes regarding Rivitti et al. (Epidermolysis Bullosa Acquisita in Childhood, The Journal of Dermatology, Vol. 30: 226-229 (2003); hereafter "Rivitti”; cited in IDS filed 8/21/2019 as Cite No. “AN”); Fine et al. (Life with Epidermolysis Bullosa (EB), SpeingerWienNewYork, Fine et al. (ed.), 2009, 354 pages; hereafter "Fine"; cited in IDS filed 8/21/2019 as cite No. AE); Medical News Today (“What is epidermolysis bullosa? What causes epidermolysis Bullosa”, Medical News Today, 6 pages, attached as pdf, published Nov. 10, 2009, also available at http://www.medicalnewstoday.com/articles/‌170291‌.php (last visited 10/28/2015); hereafter “MNT”; cited in IDS filed 8/21/2019 as cite No. “AL”); Life Knowledge Park (“Treatment of Genetic Disorders”, LifeKnowledgePark.com, attached as pdf, 2 pages, published 2010; also available at http://www.lifeknowledgepark.org.‌uk/treatment-of-genetic-disorders.html (last visited 10/28/2015); cited in IDS filed 8/21/2019 as cite No. “AC”); and Kern et al. (Mol. Ther., vol 17(19):1605-1615 (Sept. 2009); cited in IDS filed 8/21/2918) in the previous Action mailed 4/16/2020. Those discussion remain pertinent and are incorporated by reference into the instant action. 
The Examiner’s position was previously summarized in the parent application (see, e.g., Examiner’s Answer to Appeal Brief mailed 12/12/2017 in Application 13/946,847) as follows: It is the Examiner’s position that it is obvious in view of the prior art to “correct[] the pathological condition of DEB” (see, e.g., WO2008082821 at ¶[0028]) via intravenous injection of C7 or mini-C7 (see, e.g., WO2008082821 at abs, claims 1-2, 4) by using the exact method as taught by WO2008082821, and then repeatedly perform the same exact method for the entire duration of the condition of EB/DEB (i.e., the patient’s entire lifetime) in a prophylactic manner to prevent or alleviate predictable symptoms and expected complications associated with the underlying condition (i.e., blistering, skin fragility, visible and non-visible wounds, etc.).  It is the Examiner’s position that repeating a prior art method with only the expectation of achieving the i.e., treatment of the pathological condition of EB/DEB) is obvious and would result only in the predicted outcome –decreased skin fragility and blistering, reduced new blister formation, and increased patient lifespans.  Such preventative treatments are routine in the pharmaceutical arts, and are typically used to treat patients with chronic conditions in a prophylactic manner to prevent the manifestation of potentially life-threatening symptoms (i.e., diabetes, heart diseases, etc.). Such prophylactic treatment is obvious because the alternative (i.e., waiting for predicted and harmful symptoms to fully manifest prior to administering an available treatment) unnecessarily subjects patients to harm and higher risk.
Examiner further notes that additional rejections from parent Application 13/946,847 may be reinstated if they become relevant in view of any subsequently filed amendments.  

Conclusion
Claims 19-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654